Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the election/restriction filed on 10/19/2021. Claims 1-11 are pending.
Election/Restrictions
Applicant's election with traverse of Species I, Figures 1-2 in the reply filed on 10/19/2021 is acknowledged.  The traversal is on the ground(s) that Claims 1-11 read on Species I.  
This is not found persuasive because under U.S. restriction practice, the species are independent and distinct as detailed in the previous requirement, there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  Moreover, Applicant has not pointed out any error in the requirement and has not stated on the record or submitted evidence that the species are not patentably distinct.  Accordingly, it is still seen that the search and the examination of all of the species would indeed place an undue burden on the examiner. The species are independent or distinct because two different combinations, not disclosed as capable of use together, having different modes of operation, different functions and different effects are independent.  Where there is no disclosure of a relationship between species (see MPEP§806.04(b)), they are independent inventions. Examiner agrees that Species I, reads on claims 1-11. Species I, consists of a first lens group G1 having positive refractive power, a second lens group G2 having positive refractive power, and a third lens group .
The requirement is still deemed proper and is therefore made FINAL.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on a continuation of PCT/JP2018/017969, filed 05/09/2018 claims foreign priority to 2017-094453, filed 05/11/2017. 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2019, 02/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner Notes
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims below. Although the specified citations are representative teachings and are applied to the specific limitations within the claims, other passages, internally cited references, and figures may apply. In preparing a response, it is respectfully requested that, the applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by reference(s) or as disclosed by the examiner.
Claim Objections
Claims 1-5 and 7 are objected to because of the following informalities:  line 9, lines 2, line 6, respectively; missing colon “:”  after “conditional expressions or expression”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara (US20100265574A1) in view of Yamaguchi (US20020089760A1).
Regarding claim 1, Kasahara teaches an objective lens comprising (Fig. 1, first embodiment, Table [0091], see e.g. objective 1), disposed in order from an object: 
 	a positive lens (Fig. 1; [0033] e.g. L1, from data Table [0091]);  
a negative meniscus lens cemented to the positive lens and having a concave surface facing the object (Fig. 1, [0033] "a meniscus lens L2 whose concave surface faces the object side", from Table 2; lens L2 is negative meniscus cemented with L1); and  
a positive meniscus lens having a concave surface facing the object (see Fig. 1, [0033],single lens L3 having a positive refractive power, not meniscus shape);  
wherein the objective lens satisfies following conditional expressions 20≤v1m (see data [0091], surface S4, V1m e.g. 40.76), 
where, n1m:  a refractive index of the negative meniscus lens with respect to a d-line (see data [0091], surface S4, n1m e.g. 1.88300), and 
V1m: an Abbe number of the negative meniscus lens (see data [0091], V1m e.g. 40.76). 
Kasahara teaches the relation of having a larger refractive index n1m which increases the focal length of the meniscus second lens, and having the lens slightly negative as per condition (9) (see [0059]), but Kasahara does not explicitly teach the objective lens satisfies following conditional expression 2.03≤n1m≤2.30 (note that value is 1.883, see data table [0091], surface S4, nd for refractive index).
Yamaguchi is related to an immersion microscope objective lens, teaches the range and give a very close value to the claimed range of 2.03≤n1m≤2.30 (see Abstract n12>1.9 or at least 2.0, since there is a desire to improve the imaging performance by correcting the Petzval field curvature or Petzval sum without deteriorating the flat image plane and it is required to set a lower limit refractive index condition at 2.0, Figs. 5-6; third embodiment, data Table 4; lens L2 with n1m e.g. 2.02204, value is very close. See abstract, and see [0026-27] which suggests having a refractive index for the meniscus lens to be higher).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to optimize the refractive index of the second meniscus lens to be within the claimed range since there is a desire to improve the imaging performance by correcting the Petzval field curvature or Petzval sum without deteriorating the flat image plane and it is required to set a lower limit refractive index condition at 2.0, in order to secure a more excellent imaging performance while satisfactorily correcting the curvature of field up to the visual field (see Yamaguchi [0026-27]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to optimize the refractive index of the second meniscus lens in order to secure a more excellent imaging performance while satisfactorily correcting the curvature of field up to the visual field (see Yamaguchi [0027]), (In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235). 
Further, it would have been obvious to one having ordinary skill in before the effective filling date of the claimed invention to optimize the refractive index of the second meniscus lens to be within the claimed range, since the claimed ranges and the prior art values are close enough (i.e. 2.02204 is close enough to 2.03) that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). One skilled in the art would have been motivated to improve the imaging performance by correcting the Petzval field curvature or Petzval sum without deteriorating the flat image plane and it is required to set a lower limit refractive index condition at 2.0 (see Yamaguchi [0026-27]).
 
Claim 2, Kasahara, Yamaguchi combination teaches invention of claim 1, Kasahara, satisfying a following conditional expression 20≤v1m≤40 (Kasahara; see data [0091], surface S4, V1m e.g. 40.76, Abbe value is very close). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to optimize Abbe number of the second meniscus lens to be between the claimed ranges of 20 and 40, in order to correct an on-axis chromatic aberration since the difference in an Abbe number becomes insufficient (see Kasahara [0054]), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to optimize the refractive index of the second meniscus lens in order to correct an on-axis chromatic aberration since the difference in an Abbe number becomes insufficient (see Kasahara [0054]), (In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235).

Claim 3, Kasahara, Yamaguchi combination teaches invention of claim 1, satisfying a following conditional expression 1.40≤n1p≤1.60 (Kasahara; see data [0091], surface S3, for positive lens e.g. L1, n1p e.g. 1.45853), where, n1p:  a refractive index of the positive lens with respect to the d-line. 
 
Claim 4, Kasahara, Yamaguchi combination teaches invention of claim 1, satisfying following conditional expressions 
 0.3<(d0+d1p)/(-r1c)<1.8 (Kasahara; see [0082] d0 , e.g. 0.53, table [0091] surface S3, d1p e.g. 0.6500, see surface S4, r1c e.g. -1.1000, gives value e.g. 1.07) and 
0.8<(-r1m)/d1m<1.7 (Kasahara; table [0091] surface S5, r1, e.g. -3.8703, surface S4, thickness d1m e.g. 3.4320, gives value e.g. 1.12), where, d0:  a distance from the object to an object-side lens surface of the positive lens along an optical axis, d1p: a thickness of the positive lens along the optical axis, d1m: a thickness of the negative meniscus lens along the optical axis, r1c: a radius of curvature of a cemented surface of the positive lens and the negative meniscus lens, where convex toward the object is positive, and r1m: a radius of curvature of an image-side lens surface of the negative meniscus lens, where convex toward the object is positive. 
 
Claim 5, Kasahara, Yamaguchi combination teaches invention of claim 1, satisfying following expressions 
4.0<NAxf<15.0 (Kasahara; see [0081] Naobj e.g. 1.1, see [0079] f e.g. 6mm, value e.g. 6.6) and 
0.03<d0/f<0.20 (Kasahara; see [0082] d0 , e.g. 0.53, see [0079] f e.g. 6mm, value e.g.  0.08), 
where, f:  a focal length of the objective lens, NA : an object-side numerical aperture of the objective lens, and d0: the distance from the object to the object-side lens surface of the positive lens along the optical axis. 
 
Claim 6, Kasahara, Yamaguchi combination teaches invention of claim 1 consisting of, disposed in order from the object, 
 	a first lens group having positive refractive power (Kasahara; see [0074] "a first lens group LG1 having a positive refractive power"), 
 a second lens group having positive refractive power (Kasahara; see [0074] "a second lens group LG2 having a positive refractive power"), and 
 a third lens group having negative refractive power (Kasahara; see [0074] "a third lens group LG3 having a negative refractive power"); 
 	wherein the first lens group (Kasahara; see [0033], [0074] "a first lens group LG1 having a positive refractive power") consists of, disposed in order from the object,
the positive lens, the negative meniscus lens, and the positive meniscus lens (Kasahara; see [0033] positive  L1, from Table 2; lens L2 is negative meniscus; see [0033] "a single lens L3 having a positive refractive power"); 
the second lens group has at least two cemented lenses (Kasahara; see [0037] "the second lens group LG2 also include at least two cemented lenses" and data table [0091] surfaces S6-S17); and 
the third lens group has a first opposing negative lens having an image-side lens surface with a concave surface facing the image side and a second opposing negative lens disposed to be opposed to the image side of the first opposing negative lens and having an object-side lens surface with a concave surface facing the object (Kasahara; see [0038] "a lens L12 having a negative refractive power and a cemented lens CL5 composed of a lens L13 having a negative refractive power" and "The lenses L12 and L13 are lenses whose concave surfaces face the image and object sides, respectively, and their concave surfaces are opposed to each other"). 
 
Claim 7, Kasahara, Yamaguchi combination teaches invention of claim 6, wherein the third lens group has a second opposing positive lens cemented to the image side of the second opposing negative lens and the second opposing positive lens having an image-side lens surface with a concave surface facing the object, and the objective lens satisfies following conditional expressions 
1.70≤n3p≤2.00 (Kasahara; see Fig. 1, Lens L14, [0038], surfaces S22-S23, n3p e.g. 1.73800) and 
25≤v3p≤45 (Kasahara; see Fig. 1, Lens L14, [0038], surfaces S22-S23, v3p e.g. 32.26), where, n3p: a refractive index of the second opposing positive lens with respect to the d-line, and v3p: an Abbe number of the second opposing positive lens. 

Claim 10, Kasahara, Yamaguchi combination teaches an optical system comprising the objective lens (Kasahara; see Fig. 1) according to claim 1 and an image forming lens (Kasahara; see Fig. 2, [0094] tube lens e.g. 2, Fig. 16, [0241]). 
     
Claim 11, Kasahara, Yamaguchi combination teaches invention of a microscope comprising the objective lens (Kasahara; see Fig. 16, [0237] “A microscope for which objectives according to the above-described first through seventh preferred embodiments are suited to be used”) according to claim 1. 
 
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara (US20100265574A1), Yamaguchi (US20020089760A1), as applied to claim 6 above, and further in view of Kasahara hereafter Kasahara1829 (US20130271829A1).

Claim 8, Kasahara, Yamaguchi combination teaches invention of claim 6, except wherein the third lens group consists of, disposed in order from the object, a first cemented lens, a second cemented lens, and a third cemented lens; the second cemented lens consists of the first opposing negative lens and a first opposing positive lens cemented to the object side of the first opposing negative lens; and the third cemented lens consists of the second opposing negative lens and a second opposing positive lens cemented to the image side of the second opposing negative lens.
However, Kasahara1829 is related to a microscope objective, further teaches wherein the third lens group consists of, disposed in order from the object, a first cemented lens, a second cemented lens, and a third cemented lens (Kasahara1829; Example 2; [0140-0141] L8-L9 first cemented, L10-L11 second cemented, L12-L13 or L15-L16 third cemented lens); the second cemented lens consists of the first opposing negative lens and a first opposing positive lens cemented to the object side of the first opposing negative lens (see [0141] L10-L11 second cemented, “the biconvex positive lens L10 and the biconcave negative lens L11 are cemented” Examiner note - see Fig. 2; first opposing positive lens L10 is cemented to the object side of the first opposing negative lens L11); and the third cemented lens consists of the second opposing negative lens and a second opposing positive lens cemented to the image side of the second opposing negative lens (see Fig. 2, [0141] cemented third lens e.g. L15 and e.g. L16, “A cemented lens of the planoconcave negative lens L15 and the biconvex positive lens L16 is the third cemented lens”, Examiner note – see Fig. 2, a second opposing positive lens e.g. L16 is cemented to the image side of the second opposing negative lens e.g. L15). 
Therefore Kasahara1829 teaches wherein the third lens group consists of, disposed in order from the object, a first cemented lens, a second cemented lens, and a third cemented lens; the second cemented lens consists of the first opposing negative lens and a first opposing positive lens cemented to the object side of the first opposing negative lens; and the third cemented lens consists of the second opposing negative lens and a second opposing positive lens cemented to the image side of the second opposing negative lens as it enables an immersion microscope objective having a large numerical aperture, and in which, a spherical aberration and a chromatic aberration, are corrected sufficiently, and a microscope in which such immersion microscope objective has been used ([0033]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the objective lens from Kasahara to have wherein the third lens group consists of, disposed in order from the object, a first cemented lens, a second cemented lens, and a third cemented lens; the second cemented lens consists of the first opposing negative lens and a first opposing positive lens cemented to the object side of the first opposing negative lens; and the third cemented lens consists of the second opposing negative lens and a second opposing positive lens cemented to the image side of the second opposing negative lens, according to the teaching of Kasahara1829 for providing an immersion microscope objective having a large numerical aperture, and in which, a spherical aberration and a chromatic aberration, are corrected sufficiently, and a microscope in which such immersion microscope objective has been used (Kasahara, [0033]).

Claim 9, Kasahara, Yamaguchi combination teaches invention of claim 6, except wherein the distance between the second lens group and the third lens group is variable depending on the thickness of a cover glass. 
However, Kasahara1829 is related to a microscope objective, further teaches wherein the distance between the second lens group and the third lens group is variable depending on the thickness of a cover glass (see Fig. 2, Example 2, Table 0158] see surface 11, thickness e.g. d shows a distance between the second lens group e.g. G2,  surface r11 and the third lens group G3, surface r12 is variable depending on the thickness of a cover glass e.g. see [0120-0121]).
Therefore Kasahara1829 teaches wherein the distance between the second lens group and the third lens group is variable depending on the thickness of a cover glass as it enables an immersion microscope objective having a large numerical aperture which is capable of maintaining favorable image forming performance even when there is a variation in the thickness of the cover glass or when there is a change in temperature of the environment in which the immersion microscope objective is used, and a microscope using the immersion microscope objective ([0121]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the objective lens from Kasahara to have wherein the distance between the second lens group and the third lens group is variable depending on the thickness of a cover glass, according to the teaching of Kasahara1829 for providing an immersion microscope objective having a large numerical aperture which is capable of maintaining favorable image forming performance even when there is a variation in the thickness of the cover glass or when there is a change in temperature of the environment in which the immersion microscope objective is used, and a microscope using the immersion microscope objective (Kasahara, [0121]).

Conclusion                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393. The examiner can normally be reached Mon - Fri: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALBERTO J BETANCOURT/Examiner, Art Unit 2872                                 
                                                                                                                                                                       /MARIN PICHLER/Primary Examiner, Art Unit 2872